State of New York
                     Supreme Court, Appellate Division
                         Third Judicial Department
Decided and Entered: December 1, 2016                     105988
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

KEITH R. POTTORFF,
                    Appellant.
________________________________


Calendar Date:   October 11, 2016

Before:   Peters, P.J., Lynch, Devine, Clark and Aarons, JJ.

                               __________


     Patrick A. Perfetti, Cortland, for appellant.

     Mark D. Suben, District Attorney, Cortland, for respondent.

                               __________


Devine, J.

      Appeal from a judgment of the County Court of Cortland
County (Campbell, J.), rendered April 18, 2013, upon a verdict
convicting defendant of the crimes of murder in the second
degree, criminal possession of stolen property in the fourth
degree, criminal possession of stolen property in the fifth
degree, forgery in the second degree and criminal possession of a
forged instrument in the second degree.

      Defendant and the victim were married and, on the afternoon
of July 17, 2012, he picked the victim up from work and took her
home. Defendant had recently resumed using crack cocaine, and he
acknowledged that the two had argued that afternoon about his
drug use and his stated goal of attending a music festival later
that week. He left the residence by 7:00 p.m. and, over the
course of the next few days, purchased various items and attended
                              -2-                105988

the music festival with money he obtained using the victim's
debit card and checks written against her checking account.

      The victim, meanwhile, was nowhere to be found. Defendant
called her employer and reported that she was sick on July 18 and
19, 2012, even though she was not scheduled to work on the latter
day. The victim's coworkers became suspicious and contacted the
State Police, who located defendant on July 20, 2012 at the music
festival and recovered pieces of the victim's jewelry, her debit
card and her checkbook from his campsite. Defendant consented to
a search of the marital residence, which occurred later that day
and resulted in the discovery of the victim's corpse, hogtied and
head enclosed by plastic bags, in a nearby shed. The autopsy
conducted the next day revealed that the victim had been
asphyxiated and, given the condition of the body, the examining
pathologist opined that she had died no later than July 18, 2012.
Genetic material consistent with defendant's DNA was also found
underneath the victim's fingernails and on a rope used to bind
her.

      As a result of the victim's death and subsequent misuse of
her assets, defendant was charged in an indictment with murder in
the second degree, criminal possession of stolen property in the
fourth degree, criminal possession of stolen property in the
fifth degree, forgery in the second degree and criminal
possession of a forged instrument in the second degree.
Defendant was found guilty as charged following a jury trial.
County Court sentenced defendant, a second felony offender, to an
aggregate prison term of 28½ years to life, and he now appeals.

      We affirm. As an initial matter, County Court properly
permitted the People to re-open their direct examination of a
witness. The People had completed that direct examination and
the court took a short recess. Upon returning, the People asked
the court if they could briefly resume their direct examination
in order to elicit a factual detail that the witness realized he
had forgotten during the break. Defense counsel did not object
to this request and, in any event, it was not an abuse of
discretion to allow it (see People v Whipple, 97 NY2d 1, 7-8
[2001]; People v Diehl, 128 AD3d 1409, 1410 [2015]).
                              -3-                105988

      Defendant devotes considerable attention to the claim that
he was deprived of his right to the effective assistance of
counsel but, "[s]o long as the evidence, the law, and the
circumstances of a particular case, viewed in totality and as of
the time of the representation, reveal that the attorney provided
meaningful representation, the constitutional requirement will
have been met" (People v Baldi, 54 NY2d 137, 147 [1981]; accord
People v King, 27 NY3d 147, 158 [2016]). The burden rests on
defendant to show that any alleged failure by defense counsel
lacked a "strategic or other legitimate explanation[]" at the
time it occurred, and speculation on that score will not suffice
(People v Nicholson, 26 NY3d 813, 831 [2016]; see People v Welch,
137 AD3d 1313, 1314 [2016], lv denied 27 NY3d 1141 [2016]).

      Defendant first complains that defense counsel failed to
object when a portion of voir dire was not transcribed, but only
speculates as to how this failure may have led to "any
prejudicial impact on the trial" (People v Chappelle, 126 AD3d
1127, 1129 [2015], lv denied 25 NY3d 1161 [2015]; see People v
Vaughn, 135 AD3d 1158, 1159-1160 [2016], lv denied 27 NY2d 1076
[2016]). Likewise, defendant was not prejudiced by defense
counsel's failure to object to the use of purportedly confusing
warnings given by County Court that mirrored the criminal jury
instruction on the use of evidence of prior bad acts (see People
v Ellis, 81 NY2d 854, 857 [1993]; CJI2d[NY] Evidence of Other
Crimes [Molineux]).1 Defendant further failed to demonstrate
that a legitimate explanation was absent for other alleged
errors, such as defense counsel's decision not to retain an
expert witness to challenge the DNA test results presented by the
People (see People v Ross, 118 AD3d 1413, 1416 [2014], lvs
denied 24 NY3d 960, 964 [2014]) and failure to object to the
People's alleged penchant for asking leading questions and
eliciting hearsay evidence from witnesses (see People v Madison,
106 AD3d 1490, 1491-1492 [2013]; People v Leary, 145 AD2d 732,


    1
        Contrary to defendant's contention, County Court did not
issue these warnings sua sponte. The record demonstrates that
County Court had provided both the People and defense counsel
with the proposed instruction and that defense counsel consented
to its use.
                              -4-                105988

734-735 [1988], lv denied 73 NY2d 1017 [1989]). There was also
no apparent reason to conduct a probing cross-examination of
several prosecution witnesses, and the attempt by defendant to
second-guess defense counsel's decision not to do so is
unpersuasive (see People v Flores, 84 NY2d 184, 187 [1994];
People v Cancer, 16 AD3d 835, 840 [2005], lv denied 5 NY3d 826
[2005]). Defendant advances other instances in which he
supposedly received ineffective assistance of counsel but, in
short, the record as a whole establishes that he received
meaningful representation.

      Defendant lastly argues that the aggregate sentence was
improper, harsh and excessive. County Court was free to make the
sentences for defendant's forgery in the second degree and
criminal possession of a forged instrument in the second degree
convictions run consecutively to those imposed on his other
convictions as, "[e]ven though the crimes may be the result of a
continuous course of events, they involved separate and distinct
acts" (People v Jenkins, 256 AD2d 735, 737 [1998], lv denied 93
NY2d 854 [1999]; see People v Salcedo, 92 NY2d 1019, 1021-1022
[1998]; People v Morrison, 290 AD2d 808, 809-810 [2002], lv
denied 98 NY2d 653 [2002]). Moreover, after considering the
nature of the present offenses and defendant's criminal history,
we see neither an abuse of discretion in the lengthy aggregate
prison sentence imposed by County Court nor any extraordinary
circumstances that would warrant its reduction.

     Peters, P.J., Lynch, Clark and Aarons, JJ., concur.
                        -5-                  105988

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court